Broyles, J.
This ease was a trover suit against the plaintiff’s cropper, for the conversion of cotton and corn, grown upon the plaintiff’s land, and to the-possession of which he was entitled under sections 3705 and 3707 of' the Civil Code (1910). It is certified by the trial judge (ground 2 of the amendment to the motion for a new trial) that “the evidence discloses that Way, as cropper, at the time of disposing of said cotton, was only due the said Bailey for supplies or otherwise, a sum much less than value of property, while the court permitted the plaintiff to have judgment for the entire value of the two bales of cotton, weighing 500 pounds each, at 13'1/2 cents per pound;” and, as set forth in ground 4 of the amendment to the motion for a new trial, “the court expressly at the time of giving judgment stated that it was rendering the same on the basis of the highest proven value of the cotton, irrespective of the indebtedness of Way as cropper to Bailey as landlord.”
We think this case was tried upon an erroneous theory. As was said by Mr. Justice Lumpkin in Bell v. Ober, 96 Ga. 218 (23 S. E. 7): “A creditor’s recovery from his debtor in an action of trover for converting collaterals can not- exceed the amount of the debt with legal interest. Section 3077 of the Code [Civil Code of 1910, § 4514], which declares that in estimating the value of personalty unlawfully detained, the plaintiff may recover the highest amount which he can prove between the time of the conversion and the trial, can be applied in a case like this only where it affirmatively . appears that the debt will not be overpaid by a recovery so measured. In no case can a plaintiff in an action of trover, for the wrongful conversion of his security, recover more for the loss thereof than he could recover were his action founded directly on his debt or demand.” See also Atlantic Coast Line R. Co. v. Gordon, 10 Ga. App. 311, 314, 315 (73 S. E. 549); Cowart v. Dees, 7 Ga. App. 601, 602 (67 S. E. 705); Young v. Durham, 15 Ga. App. 678 (84 S. E. 165), and cases there cited.
The court erred in rendering a judgment for the plaintiff for the highest proved value of the property. Judgment reversed.